Citation Nr: 1602575	
Decision Date: 01/27/16    Archive Date: 02/05/16

DOCKET NO.  00-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for a depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1969.

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  During the course of the appeal, the claims file was transferred to the RO in New York, New York.

In August 2014, the Veteran testified at a Travel Board hearing at the RO in New York, New York before the undersigned.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include VA outpatient treatment records dated from May 2012 to November 10, 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed to obtain an additional VA examination.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since the appellant's depressive disorder was last examined by a VA examiner for compensation purposes in October 2010, now more than five years ago, the record contains evidence suggesting worsening symptomatology.  This evidence includes the appellant's and his spouse's contentions at the August 2014 Board hearing that the claimant suffers from homicidal ideation when angry, nightmares, and a need to increase the dosage of his psychiatric medication.  The Veteran's ongoing psychiatric treatment is documented in VA outpatient treatment records found in Virtual VA.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from any VA facility in the New York VA Healthcare System, dated since November 10, 2014.  This specifically includes care provided at the Brooklyn VA Medical Center.  If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the nature and extent of his service-connected depressive disorder.  The examiner is to be provided access to the claims folders, VBMS file and the Virtual VA file, to include VA outpatient treatment records dated from May 2012 to November 10, 2014.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's depressive disorder utilizing the appropriate Disability Benefits Questionnaire.  The examiner must offer an opinion addressing how the appellant's depressive disorder affects his ability to work.  A complete rationale must be provided for any opinion offered.

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the VA physician documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






